Citation Nr: 0523560	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-39 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD) and a major depressive disorder (depression).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION

The veteran had active, peacetime duty from June 1980 to May 
1982, including a tour of duty in the Republic of West 
Germany from February 1981 to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans' Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota, which found no new and material evidence to reopen 
a claim for service connection for PTSD and depression.  

A hearing was held before the Board at the RO in February 
2005 (Travel Board hearing), and a transcript of the 
testimony is on file.  

The Board notes that at the time of his Travel Board hearing, 
the veteran submitted additional evidence, along with a 
signed waiver of regional office consideration permitting 
initial Board review of such evidence.  


FINDINGS OF FACT

1.  The RO denied an original claim for service connection 
for PTSD and depression in a final rating decision dated in 
September 2001.  

2.  Evidence submitted since the September 2001 RO rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD and depression.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service 
connection for PTSD and depression is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

2.  Evidence received since the September 2001 RO rating 
decision denying service connection for PTSD and depression 
is not new and material, and the veteran's claim of service 
connection for PTSD and depression is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, the RO initially provided the veteran 
with notice of the VCAA in December 2003, prior to the 
initial April 2004 RO decision on the petition to reopen a 
claim received in November 1998.  Accordingly, the timing 
requirement of the notice as set forth in Pelegrini has been 
met, and to decide the appeal would not be prejudicial to the 
claimant.  

The content requirements of the VCAA notice were met as well 
in this case.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the December 
2003 and July 2004 VCAA letters about the information and 
evidence that is necessary to substantiate the claims for 
service connection in this case.  Specifically, these letters 
stated that the veteran should identify all healthcare 
providers, both VA and non-VA, the veteran was asked to fill 
out and return authorizations for the release of all such 
records, and the veteran was advised that the evidence should 
include medical evidence, not only a current diagnosis, but 
of a relationship between the current disability and the 
veteran's prior military service.  

In addition, the RO informed the veteran in the December 2003 
VCAA notice about the information and evidence that VA would 
seek to provide, including VA treatment records and any 
additional service medical records, obtaining evidence kept 
by VA and any other federal government agency; requesting 
private treatment records if the veteran completed a release 
form; and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  The RO 
also informed the veteran what kinds of evidence it would 
consider in reviewing applications and making decisions on 
the petitions to reopen claims of service connection.  

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that it was extremely important for him to 
submit new evidence to show that the condition was incurred 
in or aggravated by his active military service.  Finally, 
the VCAA notice letters that were provided to the veteran did 
specifically contain the "fourth element," requesting that 
the veteran identify or submit all available evidence in 
support of his petitions to reopen claims of service 
connection for PTSD and depression.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The VA has requested and obtained 
copies of the veteran's service medical records for his 
period of active duty.  In May 2004, a VA psychiatric 
examination was obtained.  Service medical and personnel 
records were requested and obtained in August 2001.  The VA 
also requested and obtained copies of VA medical records 
pertinent to the years after service.  These records were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  As noted in the Introduction to this 
decision, the veteran provided additional testimony at his 
Travel Board hearing before the Veterans Law Judge in 
February 2005.  The VA and RO assisted both the veteran and 
his representative throughout the course of this appeal by 
providing them with an statement of the case (SOC) in 
September 2004 which informed them of the laws and 
regulations relevant to the veteran's petition to reopen a 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.  

Reopening A Claim For Service Connection For PTSD & 
Depression

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  With regard to the third 
PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999), 
published at 65 Fed. Reg. 6,256, 6,258 (2000).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the November 2003 application to 
reopen the claim on appeal in the instant case before the 
Board, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened; and, 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  An RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

Analysis

The veteran does not assert that he served in combat or that 
his claimed PTSD stressors relate to any combat.  Service 
personnel records demonstrate that the veteran did not serve 
in the Republic of Vietnam, and he has no decorations or 
awards indicating that he served in any campaigns.  The 
veteran's two claimed PTSD stressors are (1) seeing the dead 
body of a friend who was killed in a automobile accident, and 
(2) seeing the dead body of a civilian whose automobile was 
hit by a U. S. tank in which the veteran was either a 
passenger or the driver.  

The Board initially concludes, for the purposes of 
considering whether to reopen his claim for service 
connection for PTSD, that the veteran did not engage in 
combat with the enemy.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); VAOPGCPREC 12-99 (October 18, 1999).  The Board 
also finds that the claimed PTSD stressors are not related to 
any combat.  Accordingly, the veteran's lay testimony alone 
will not be enough to establish the occurrence of any of the 
alleged stressors.  Moreau, 9 Vet. App. at 395; Dizoglio, 9 
Vet. App. at 166.  For the following reasons and bases, the 
Board also finds that the veteran has not submitted new and 
material evidence to reopen a claim of service connection for 
PTSD and depression.  

The veteran's original claim for service connection for PTSD 
was denied in a September 2001 RO rating decision.  At the 
time of that rating decision, the relevant evidence consisted 
of the statements of the veteran describing two stressful 
experiences while stationed in the Republic of West Germany, 
including seeing the dead body of a friend whose automobile 
had struck a tree and seeing the dead body of a civilian 
whose automobile struck the tank in which the veteran was 
either a passenger or the driver.  Evidence of record in 
September 2001 also included a VA PTSD and psychiatric 
assessment of May 2001, as well as other VA psychiatric 
treatment records dated from March 2001 to July 2001, and a 
VA psychiatric examination of September 2001.  A May 2001 VA 
PTSD and psychiatric evaluation includes the examiner's 
psychiatric opinion that the veteran's PTSD is due to 
physical abuse the veteran was subjected to as a child.  It 
was also opined that the veteran's major depressive disorder 
(depression) was secondary to his childhood related PTSD.  

A VA examination of September 2001 was also of record at the 
time of the September 2001 RO decision.  On VA examination, 
psychiatric diagnostic testing, noted to be similar to tests 
performed in May 2001, revealed an extreme elevation on the 
Beck Depression Inventory and on the Mississippi Scale.  The 
Minnesota Multiphasic Personality Inventory II was found to 
be invalid, however, and the examiner opined that the 
elevation of validity indicators were suggestive of 
exaggeration or malingering of symptoms.  However, the 
examiner also noted that the veteran was angry and irritated 
by having to take the psychiatric tests, and that his 
feelings may have affected the outcome of these tests.  The 
diagnoses were PTSD, secondary to childhood abuse, a major 
depression, recurrent, as well as polysubstance abuse, in 
remission, and a personality disorder not otherwise 
specified.  

The September 2001 RO denied the claim of service connection 
for PTSD and depression because the evidence did not show 
PTSD or depression which is due to service or an incident 
therein, but due to physical abuse as a child, without 
relationship to his military service in the Republic of West 
Germany in 1981 and early 1982.  

The September 2001 RO decision denied the claim of service 
connection for PTSD and depression, notice of this decision 
was issued to the veteran in October 2001, and no timely 
reply is of record.  The veteran did not perfect an appeal to 
the Board of this rating decision, and it is final.  
38 U.S.C.A. § 7105(c).  

The veteran seeks to reopen his claim by petition received at 
the RO in November 2003.  The evidence submitted since the 
September 2001 RO rating decision consists of the December 
2003 and May 2004 stressor statements of the veteran, 
photographs of the veteran while stationed in West Germany, 
three emails from friends expressing varying degrees of 
limited memory regarding one or both of the automobile 
accidents, internet information on the 3rd Squadron, 12th 
Cavalry, Budingen, West Germany, and the results of a March 
2004 VA psychiatric examination report.  

The Board notes that the veteran has submitted evidence 
uniformly focused on attempting the verify his claimed PTSD 
stressors.  However, the Board notes that the basis of the 
September 2001 denial was not that his PTSD stressors were 
unverified or unverifiable from information provided.  
Rather, the basis of the September 2001 RO decision to deny 
the claims on appeal was that qualified VA psychiatric 
opinion evidence links the veteran's PTSD and depression to 
his childhood experiences and not to his non-combat military 
service.  In essence, all of the evidence received since the 
September 2001 RO decision, while new, is not material-the 
evidence of PTSD stressors does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.  

The Board notes that the veteran's December 2003 and May 2004 
handwritten statements, as with his sworn testimony, are not 
new and material in that these statements and testimony 
merely repeat assertions previously considered by the RO in 
its September 2001 decision.  Additionally, a March 2004 VA 
psychiatric examination merely reconfirms that which was 
known at the time of the September 2001 RO decision-the 
veteran's diagnosis of PTSD is secondary to physical abuse 
sustained during his childhood.  Duplicate evidence, whatever 
the form, clearly is not new and material evidence.  Morton 
v. Principi, 3 Vet. App. 508 (1992).  

The emails of his friends who recall the tank accident as 
well as the internet information are new evidence but not 
material to the claim for service connection for PTSD and 
depression because they are not pertinent-the evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  The Board does not doubt that the 
veteran may have viewed the two dead bodies under the 
circumstances he describes.  The salient point is that the 
clinical evidence of record, both prior to September 2001 and 
presently, shows that the veteran's PTSD and depression are 
due to childhood experiences and not his military service.  
The evidence presently submitted is essentially immaterial 
because this evidence is not relevant to whether the 
veteran's PTSD and secondary depression are the result of 
service or in any way related to such service, and the 
evidence does not call into question the repeated qualified 
psychiatric opinion evidence of record, which establishes 
that the veteran's PTSD and depression are due to physical 
abuse during childhood.  

The veteran has submitted new evidence which is not material.  
He attempts to verify his claimed inservice PTSD stressors, 
but such verification is immaterial in this case, where all 
of the psychiatric evidence of record, both prior to and 
since the September 2001 RO decision, particularly including 
three VA psychiatric opinions, indicates that the veteran's 
PTSD is due to childhood abuse, possibly with secondary 
depression.  No credible evidence associates the veteran's 
PTSD or depression with his peacetime military service in 
West Germany, or the reported non-combat automobile 
accidents.  

In finding that no new and material evidence has been 
submitted, the Board emphasizes that the VA advised the 
veteran in the VCAA notice letter issued to him in December 
2003 of his need to submit new and material evidence-
evidence which would tend to, "show that the condition [PTSD 
and Depression] was incurred in or aggravated by your active 
military service."  The September 2001 RO decision denied 
service connection for PTSD and depression on the basis that 
all qualified psychiatric opinion evidence indicates that 
these disorders are related to childhood physical abuse, and 
not his military service in West Germany.  Rather than 
submitting qualified psychiatric opinion evidence tending to 
show that his PTSD or depression might be related to the 
veteran's prior military service, the veteran and his 
representative submit evidence regarding his two claimed non-
combat stressors.  Given the above situation, the Board 
concludes that the evidence received since the September 2001 
RO decision is not new and material.  The claim for service 
connection for PTSD and depression is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence has not been received, the claim 
for service connection for PTSD and depression are not 
reopened, and the claim on appeal is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


